                                             Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 1 of 17


                                1   KAZEROUNI LAW GROUP, APC                  HYDE & SWIGART
                                2   Abbas Kazerounian, Esq. (249203)          Joshua B. Swigart, Esq. (225557)
                                    ak@kazlg.com                              josh@westcoastlitigation.com
                                3   Matthew M. Loker, Esq. (279939)           2221 Camino Del Rio South, Ste. 101
                                4   ml@kazlg.com                              San Diego, CA 92108
                                    Elizabeth A. Wagner, Esq. (317098)        Telephone: (619) 233-7770
                                5   elizabeth@kazlg.com                       Facsimile: (619) 297-1022
                                6   245 Fischer Avenue, Unit D1
                                    Costa Mesa, CA 92626
                                7   Telephone: (800) 400-6808
                                8   Facsimile: (800) 520-5523

                                9 Attorneys for Plaintiff,
                               10 Kevin Nguyen
                               11                         UNITED STATES DISTRICT COURT
                               12                        EASTERN DISTRICT OF CALIFORNIA
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                                            Case No.:
    COSTA MESA, CA 92626




                                    KEVIN NGUYEN,
                               14                   Plaintiff,               COMPLAINT FOR DAMAGES FOR
                                                                             VIOLATIONS OF:
                               15                            v.
                               16                                                I.     CALIFORNIA
                                    CITIBANK, N.A.,                                     CONSUMER CREDIT
                               17
                                                                                        REPORTING AGENCIES
                               18                                                       ACT, CAL. CIV. CODE §
                                                   Defendant.                           1785.1, ET SEQ.;
                               19
                                                                                 II.    ROSENTHAL FAIR DEBT
                               20                                                       COLLECTION
                               21
                                                                                        PRACTICES, CAL. CIV.
                                                                                        CODE § 1788, ET SEQ.;
                               22                                                III.   CALIFORNIA IDENTITY
                               23
                                                                                        THEFT ACT, CAL. CIV.
                                                                                        CODE § 1798.92, ET SEQ.;
                               24                                                       AND,
                               25                                                IV.    NEGLIGENCE

                               26                                            JURY TRIAL DEMANDED
                               27
                               28
                                    Case #                                                        Nguyen v. Citibank, N.A.
                                                                     COMPLAINT
                                             Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 2 of 17


                                1
                                                                          INTRODUCTION
                                2
                                    1.      The United States Congress has found abundant evidence of the use of abusive,
                                3
                                            deceptive, and unfair debt collection practices by many debt collectors, and has
                                4
                                            determined that abusive debt collection practices contribute to the number of
                                5
                                            personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
                                6
                                            of individual privacy. Congress wrote the Fair Debt Collection Practices Act,
                                7
                                            15 U.S.C. § 1692 et seq, to eliminate abusive debt collection practices by debt
                                8
                                            collectors, to insure that those debt collectors who refrain from using abusive
                                9
                                            debt collection practices are not competitively disadvantaged, and to promote
                               10
                                            consistent State action to protect consumers against debt collection abuses.
                               11
                                    2.      In addition, the United States Congress has also found that the banking system
                               12
KAZEROUNI LAW GROUP, APC




                                            is dependent upon fair and accurate credit reporting. Inaccurate credit reports
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                            directly impair the efficiency of the banking system, and unfair credit reporting
                               14
                                            methods undermine the public confidence, which is essential to the continued
                               15
                                            functioning of the banking system. As such, Congress enacted the Fair Credit
                               16
                                            Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) to insure fair and accurate
                               17
                                            reporting, promote efficiency in the banking system and protect consumer
                               18
                                            privacy. The FCRA seeks to ensure consumer reporting agencies exercise their
                               19
                                            grave responsibilities with fairness, impartiality, and a respect for the
                               20
                                            consumer’s right to privacy because consumer reporting agencies have assumed
                               21
                                            such a vital role in assembling and evaluating consumer credit and other
                               22
                                            information on consumers. The FCRA also imposes duties on the sources that
                               23
                                            provide credit information to credit reporting agencies, called “furnishers.”
                               24
                                    ///
                               25
                                    ///
                               26
                                    ///
                               27
                                    ///
                               28
                                          Case #                              1 of 16                   Nguyen v. Citibank, N.A.
                                                                          COMPLAINT
                                             Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 3 of 17


                                1
                                    3.      The California legislature has determined that the banking and credit system
                                2
                                            and grantors of credit to consumers are dependent upon the collection of just
                                3
                                            and owing debts and that unfair or deceptive collection practices undermine the
                                4
                                            public confidence that is essential to the continued functioning of the banking
                                5
                                            and credit system and sound extensions of credit to consumers. The Legislature
                                6
                                            has further determined that there is a need to ensure that debt collectors exercise
                                7
                                            this responsibility with fairness, honesty, and due regard for the debtor’s rights
                                8
                                            and that debt collectors must be prohibited from engaging in unfair or deceptive
                                9
                                            acts or practices.1
                               10
                                    4.      KEVIN NGUYEN (“Plaintiff”), by Plaintiff’s attorneys, brings this action to
                               11
                                            challenge the actions of CITIBANK, N.A. (“Citi”) with regard to attempts by
                               12
KAZEROUNI LAW GROUP, APC




                                            Citi, to unlawfully and abusively collect a debt from Plaintiff, inclusive of
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                            inaccurate credit reporting to, and by, the Credit Bureaus and this conduct
                               14
                                            caused Plaintiff damages.
                               15
                                    5.      Plaintiff makes these allegations on information and belief, with the exception
                               16
                                            of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel, which
                               17
                                            Plaintiff alleges on personal knowledge.
                               18
                                    6.      While many violations are described below with specificity, this Complaint
                               19
                                            alleges violations of the statute cited in its entirety.
                               20
                                    7.      Unless otherwise stated, all the conduct engaged in by Defendants took place
                               21
                                            in California.
                               22
                                    8.      Any violations by Defendant were knowing, willful, and intentional, and
                               23
                                            Defendants did not maintain procedures reasonably adapted to avoid any such
                               24
                                            violation.
                               25
                               26

                               27   1
                                        Cal. Civ. Code §§ 1788.1 (a)-(b)
                               28
                                         Case #                                2 of 16                  Nguyen v. Citibank, N.A.
                                                                           COMPLAINT
                                            Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 4 of 17


                                1
                                    9.     Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                                2
                                           includes all agents, employees, officers, members, directors, heirs, successors,
                                3
                                           assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                4
                                           Defendant’s named.
                                5
                                                                          JURISDICTION AND VENUE
                                6
                                    10. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1332(a)(1) since the
                                7
                                           amount in controversy exceeds $75,000, exclusive of interest and costs, and this
                                8
                                           action involves Plaintiff, a citizen of the State of California; and, Citi, a citizen
                                9
                                           of the State of South Dakota.
                               10
                                    11. This action arises out of Citi’s violations of (i) the Rosenthal Fair Debt
                               11
                                           Collection Practices Act, Cal. Civ. Code § 1788.17, et seq. (“RFDCPA”); (ii)
                               12
KAZEROUNI LAW GROUP, APC




                                           the California Consumer Credit Reporting Agencies Act, Cal. Civ. Code §
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                           1785.1, et seq. (“CCCRAA”); (iii) negligence; and, (iv) California’s Identity
                               14
                                           Theft Act, Cal. Civ. Code § 1798.92, et seq. (“CITA”).
                               15
                                    12. Because Citi conducts business within the State of California, personal
                               16
                                           jurisdiction is established.
                               17
                                    13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
                               18
                                           Plaintiff resides in Sacramento County which is within this judicial district; (ii)
                               19
                                           the conduct complained of herein occurred within this judicial district; and, (iii)
                               20
                                           Citi conducted business within this judicial district at all times relevant.
                               21
                                                                               PARTIES
                               22
                                    14. Plaintiff is a natural person who resides in Elk Grove, California, from whom
                               23
                                           Citi sought to collect a consumer debt which was due and owing or alleged to
                               24
                                           be due and owing from Plaintiff.
                               25
                                    15. In addition, Plaintiff is a “consumer” as that term is defined by Cal. Civ. Code
                               26
                                           § 1785.3(c).
                               27
                               28
                                         Case #                                3 of 16                  Nguyen v. Citibank, N.A.
                                                                           COMPLAINT
                                          Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 5 of 17


                                1
                                    16. Plaintiff is a “Victim of Identity Theft” as that term is defined by Cal. Civ. Code
                                2
                                         § 1798.82(d).
                                3
                                    17. Citi is a corporation located in the State of South Dakota.
                                4
                                    18. Citi is a furnisher of information as contemplated by FCRA sections 1681s-
                                5
                                         2(b), that regularly and in the ordinary course of business furnish information
                                6
                                         to one or more consumer reporting agencies about consumer transactions or
                                7
                                         experiences with any consumer.
                                8
                                    19. Citi in the ordinary course of business, regularly, on behalf of themselves or
                                9
                                         others, engage in “debt collection” as that term is defined by California Civil
                               10
                                         Code § 1788.2(b), and is therefore a “debt collector” as that term is defined by
                               11
                                         California Civil Code § 1788.2(c).
                               12
KAZEROUNI LAW GROUP, APC




                                    20. Citi is a “claimant” as that term is defined by California Civil Code §
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                         1798.92(a).
                               14
                                    21. This action arises out of a “debt” as that term is defined by Cal. Civ. Code §
                               15
                                         1788.2(d) that was incurred as a result of a “consumer credit transaction” as
                               16
                                         defined by Cal. Civ. Code § 1788.2(e).
                               17
                                    22. In addition, Plaintiff is a “consumer” as that term is defined by Cal. Civ. Code
                               18
                                         § 1785.3(b).
                               19
                                    23. Citi is also a “person” as that term is defined by Cal. Civ. Code § 1785.3(j).
                               20
                                    24. The causes of action herein also pertain to Plaintiff’s “consumer credit report”
                               21
                                         as that term is defined by Cal. Civ. Code § 1785.3(d), in that inaccurate
                               22
                                         representations of Plaintiff’s credit worthiness, credit standing, and credit
                               23
                                         capacity were made via written, oral, or other communication of information
                               24
                                         by a consumer credit reporting agency, which is used or is expected to be used,
                               25
                                         or collected in whole or in part, for the purposes of serving as a factor in
                               26
                                         establishing Plaintiff’s eligibility for, among other things, credit to be used
                               27
                                         primarily for personal, family, household and employment purposes.
                               28
                                      Case #                              4 of 16                  Nguyen v. Citibank, N.A.
                                                                      COMPLAINT
                                         Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 6 of 17


                                1
                                                                  FACTUAL ALLEGATIONS
                                2
                                    25. At all times relevant, Plaintiff is an individual residing within the State of
                                3
                                        California.
                                4
                                    26. In July 2018, Plaintiff discovered that an imposter compromised Plaintiff’s
                                5
                                        account ending in 2867 to make a fraudulent purchase at a Best Buy in Tustin,
                                6
                                        California.
                                7
                                    27. On July 5, 2018, Plaintiff received a telephonic communication from Citi
                                8
                                        informing Plaintiff that someone had attempted to make a purchase in the
                                9
                                        amount of $4,956.48 in person at the Tustin Best Buy.
                               10
                                    28. Plaintiff was also informed by Citi that the unknown individual was granted an
                               11
                                        increase on Plaintiff’s credit limit from $7,000 to $32,000.
                               12
KAZEROUNI LAW GROUP, APC




                                    29. Plaintiff immediately informed Citi that Plaintiff was at work in Sacramento,
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                        California on July 5, 2018, approximately 400 miles north of Tustin, so Plaintiff
                               14
                                        could not have made the disputed purchases.
                               15
                                    30. Plaintiff also informed Defendant that Plaintiff did not authorize anyone to
                               16
                                        make the disputed purchase in Plaintiff’s name at any time.
                               17
                                    31. As a result of the fraud, Plaintiff also demanded that Citi remove the charge
                               18
                                        from Plaintiff’s account; close the account; and, send Plaintiff a replacement
                               19
                                        card to utilize in the future.
                               20
                                    32. The July 5, 2018 transaction was approved despite Plaintiff’s immediate
                               21
                                        protests.
                               22
                                    33. Thereafter, Plaintiff reiterated Plaintiff’s demand that Citi reduce Plaintiff’s
                               23
                                        credit limit back to $7,000 on July 6, 2018.
                               24
                                    34. On July 7, 2018, Plaintiff received yet another telephonic communication from
                               25
                                        Citi.
                               26
                                    35. During the July 7, 2018 telephonic communication, Plaintiff was informed that
                               27
                                        the fraudster was again attempting to make a purchase at the Tustin Best Buy.
                               28
                                      Case #                                 5 of 16              Nguyen v. Citibank, N.A.
                                                                         COMPLAINT
                                          Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 7 of 17


                                1
                                    36. The July 7, 2018 purchase was in the amount of $5,365.00.
                                2
                                    37. Plaintiff again disputed this transaction since Plaintiff was in Sacramento at the
                                3
                                         time and physically could not have made the purchase.
                                4
                                    38. This time, Citi honored Plaintiff’s dispute and rejected the July 7, 2018
                                5
                                         purchase.
                                6
                                    39. However, Citi continues to hold Plaintiff liable for the July 5, 2018 purchase.
                                7
                                    40. On July 8, 2018, Plaintiff completed an Identity Theft Report with the Federal
                                8
                                         Trade Commission.
                                9
                                    41. This Identity Theft Report was assigned FTC Report # 97510927.
                               10
                                    42. Plaintiff’s Identity Theft Report explained that Plaintiff is the victim of identity
                               11
                                         theft.
                               12
KAZEROUNI LAW GROUP, APC




                                    43. Plaintiff’s Identity Theft Report also explained the basis for this belief.
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                         Specifically, that Plaintiff was at work hundreds of miles away during the July
                               14
                                         5, 2018 Transaction. Plaintiff’s Identity Theft Report also explained that
                               15
                                         Plaintiff’s dispute regarding the July 7, 2018 Transaction was honored by Citi.
                               16
                                    44. Plaintiff completed this Identity Theft Report under the penalty of perjury and
                               17
                                         by declaring that the information was true and correct to the best of Plaintiff’s
                               18
                                         knowledge.
                               19
                                    45. Plaintiff also signed the Identity Theft Reporting acknowledging that
                               20
                                         knowingly making any false statements to the FTC may violate federal, state,
                               21
                                         or local criminal statutes and may result in a fine, imprisonment, or both.
                               22
                                    46. On July 8, 2018, Plaintiff also requested a Security Freeze with the Credit
                               23
                                         Bureaus, Equifax; Experian; and, Trans Union.
                               24
                                    47. On July 9, 2018, Plaintiff filed a police report with the Sacramento Police
                               25
                                         Department.
                               26
                                    48. This report was assigned Police Report # 18 – 211608.
                               27
                               28
                                      Case #                              6 of 16                   Nguyen v. Citibank, N.A.
                                                                      COMPLAINT
                                          Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 8 of 17


                                1
                                    49. Plaintiff’s Police Report also contained a narrative explaining the basis for
                                2
                                         which Plaintiff believed that Plaintiff is the victim of identity theft.
                                3
                                    50. Thereafter, Plaintiff repeatedly disputed the July 5, 2018 Transaction in writing
                                4
                                         sent directly to Citi and during telephonic communications with Citi throughout
                                5
                                         July; August; and, September 2018.
                                6
                                    51. Plaintiff sent yet another written dispute to Citi via certified mail on September
                                7
                                         24, 2018.
                                8
                                    52. Plaintiff’s September 24, 2018 dispute provided an even more detailed narrative
                                9
                                         regarding the fraudulent transactions than was previously provided to Citi.
                               10
                                    53. In addition, Plaintiff’s September 24, 2018 included an e-mail from Mel
                               11
                                         Pulmones, the Manager at the Department of Motor Vehicles, where Plaintiff
                               12
KAZEROUNI LAW GROUP, APC




                                         is employed.
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                    54. Pulmones’ e-mail was sent to certify Plaintiff’s attendance at work on July 5,
                               14
                                         2018 from 8:00 a.m. until 5:30 p.m.
                               15
                                    55. Plaintiff’s September 24, 2018 dispute also included a copy of Plaintiff’s Police
                               16
                                         Report.
                               17
                                    56. Finally, Plaintiff’s September 24, 2018 dispute included a copy of Plaintiff’s
                               18
                                         FTC Identity Theft Report.
                               19
                                    57. Said dispute was received by Citi on September 28, 2018 at 5:02 a.m.
                               20
                                    58. Following receipt of Plaintiff’s September 24, 2018 dispute, Citi has continued
                               21
                                         to engage in written and telephonic communication collection attempts,
                               22
                                         inclusive of credit reporting, regarding the fraudulent transaction.
                               23
                                    59. Plaintiff submitted another written dispute to Citi via certified mail dated
                               24
                                         January 4, 2019.
                               25
                                    60. Plaintiff’s January 4, 2019 dispute reiterated Plaintiff’s belief that Plaintiff was
                               26
                                         the victim of identity theft and provided additional information to Citi.
                               27
                                    61. This dispute was received by Citi on January 8, 2019 at 5:40 a.m.
                               28
                                      Case #                               7 of 16                   Nguyen v. Citibank, N.A.
                                                                       COMPLAINT
                                          Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 9 of 17


                                1
                                    62. Despite receipt of this dispute, Citi continues to engage in collection activity
                                2
                                         regarding the fraudulent debt and continues to report this mark with increasing
                                3
                                         delinquency to the Credit Bureaus.
                                4
                                    63. Plaintiff has expended significant effort and time attempting to provide Citi
                                5
                                         with any and all information that would show Citi that Plaintiff did not incur
                                6
                                         the disputed charges.
                                7
                                    64. Plaintiff’s disputes provided Citi with at least 30 days notice prior to filing this
                                8
                                         Action.
                                9
                                    65. Said notices informed Citi that Plaintiff was the victim of identity theft and
                               10
                                         explained Plaintiff’s basis for this belief.
                               11
                                    66. On information and belief, Citi failed to diligently investigate Plaintiff’s claims.
                               12
KAZEROUNI LAW GROUP, APC




                                    67. Had Citi contacted Best Buy, the police department, or discussed the matter
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                         further with Plaintiff, Citi would have determined that Plaintiff was not present
                               14
                                         at Best Buy on the date of the fraudulent transactions and did not authorize these
                               15
                                         transactions to occur.
                               16
                                    68. In fact, Citi would have learned that Plaintiff was 400 miles away from Orange
                               17
                                         County and could not have possibly incurred these fraudulent charges.
                               18
                                    69. In addition, it was also unreasonable for Citi to honor Plaintiff’s dispute
                               19
                                         regarding the July 7, 2018 transaction while rejecting the dispute regarding the
                               20
                                         July 5, 2018 dispute since each dispute was based upon the same grounds.
                               21
                                    70. Citi continues to assert that Plaintiff is liable for the fraudulent transactions by
                               22
                                         sending collection notices to Plaintiff; reporting the debt to Plaintiff’s credit
                               23
                                         reports; and, placing collection calls to Plaintiff.
                               24
                                    71. Despite Plaintiff’s efforts, Citi cursorily rejected Plaintiff’s disputes.
                               25
                                    72. Therein, Citi stated that Plaintiff was not the victim of identity theft because the
                               26
                                         charges were made by Plaintiff or someone that had authority to use Plaintiff’s
                               27
                                         account.
                               28
                                      Case #                               8 of 16                   Nguyen v. Citibank, N.A.
                                                                       COMPLAINT
                                         Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 10 of 17


                                1
                                    73. To date, said inaccurate credit reporting remains on Plaintiff’s credit reports.
                                2
                                    74. Citi submits inaccurate credit information regarding Plaintiff to the Credit
                                3
                                        Bureaus every thirty days.
                                4
                                    75. Through this conduct, Citi violated Cal. Civ. Code § 1785.25(a) by furnishing
                                5
                                        information to consumer reporting agencies that Citi knew or should know was
                                6
                                        inaccurate.
                                7
                                    76. Plaintiff’s continued efforts to correct Citi’s erroneous and negative reporting
                                8
                                        by communicating Plaintiff’s disputes orally and in writing were fruitless.
                                9
                                    77. Citi’s continued inaccurate and negative reporting of the inaccurate information
                               10
                                        to Plaintiff’s credit report in light of Citi’s knowledge of the actual error was
                               11
                                        willful.
                               12
KAZEROUNI LAW GROUP, APC




                                    78. Citi’s continued inaccurate and negative reporting of the inaccurate information
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                        to Plaintiff’s credit report in light of Citi’s knowledge of the actual error was
                               14
                                        reckless.
                               15
                                    79. Citi’s failure to correct the previously disclosed inaccuracies on Plaintiff’s
                               16
                                        credit reports was intentional and in reckless disregard of Citi’s duty to refrain
                               17
                                        from reporting inaccurate information.
                               18
                                    80. Accordingly, Citi willfully and negligently failed to comply with Citi’s duty to
                               19
                                        reasonably investigate Plaintiff’s dispute.
                               20
                                    81. Citi’s inaccurate and negative reporting damaged Plaintiff’s creditworthiness.
                               21
                                    82. Citi’s conduct has caused Plaintiff emotional distress.
                               22
                                    83. Plaintiff has spent countless hours disputing this inaccurate information with
                               23
                                        Citi in an attempt to provide any and all information needed for the
                               24
                                        investigations.
                               25
                                    84. While Plaintiff was thorough in Plaintiff’s disputes at all times, Citi merely
                               26
                                        responded with form letters that failed to take into account any of the specifics
                               27
                                        identified in Plaintiff’s disputes.
                               28
                                      Case #                              9 of 16                  Nguyen v. Citibank, N.A.
                                                                      COMPLAINT
                                         Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 11 of 17


                                1
                                    85. Plaintiff’s anxiety; frustration; stress; lack of sleep; nervousness; anger; and,
                                2
                                        embarrassment continues to this day because this large delinquency
                                3
                                        mischaracterizes Plaintiff as someone that avoids Plaintiff’s financial
                                4
                                        obligations and significantly harms Plaintiff’s credit score.
                                5
                                    86. Through this conduct, Citi violated 15 U.S.C. § 1692e by using false, deceptive,
                                6
                                        and misleading representations in connection with the collection of Plaintiff’s
                                7
                                        alleged debt. This section is incorporated into the RFDCPA through Cal. Civ.
                                8
                                        Code § 1788.17; thus, Citi violated Cal. Civ. Code § 1788.17.
                                9
                                    87. Through this conduct, Citi violated 15 U.S.C. § 1692e(2)(A) by falsely
                               10
                                        representing the character, amount, and legal status of the fraudulent debt in
                               11
                                        connection with the collection of Plaintiff’s alleged debt. This section is
                               12
KAZEROUNI LAW GROUP, APC




                                        incorporated into the RFDCPA through Cal. Civ. Code § 1788.17; thus, Citi
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                        violated Cal. Civ. Code § 1788.17.
                               14
                                    88. Through this conduct, Citi violated 15 U.S.C. § 1692e(8) by communicating
                               15
                                        credit information which is known or should be known to be false in connection
                               16
                                        with the collection of Plaintiff’s alleged debt. This section is incorporated into
                               17
                                        the RFDCPA through Cal. Civ. Code § 1788.17; thus, Citi violated Cal. Civ.
                               18
                                        Code § 1788.17.
                               19
                                    89. Through this conduct, Citi violated 15 U.S.C. § 1692e(10) by using false
                               20
                                        representations and deceptive means to collect Plaintiff’s alleged debt. This
                               21
                                        section is incorporated into the RFDCPA through Cal. Civ. Code § 1788.17;
                               22
                                        thus, Citi violated Cal. Civ. Code § 1788.17.
                               23
                                    90. Through this conduct, Citi violated 15 U.S.C. § 1692f by using unfair and
                               24
                                        unconscionable means to collect Plaintiff’s alleged debt.         This section is
                               25
                                        incorporated into the RFDCPA through Cal. Civ. Code § 1788.17; thus, Citi
                               26
                                        violated Cal. Civ. Code § 1788.17.
                               27
                               28
                                      Case #                             10 of 16                 Nguyen v. Citibank, N.A.
                                                                     COMPLAINT
                                            Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 12 of 17


                                1
                                    91. Through this conduct, Citi violated 15 U.S.C. § 1692f(1) by collecting an
                                2
                                            amount not expressly authorized by the agreement creating the debt or
                                3
                                            permitted by law. This section is incorporated into the RFDCPA through Cal.
                                4
                                            Civ. Code § 1788.17; thus, Citi violated Cal. Civ. Code § 1788.17.
                                5
                                    92. Despite Plaintiff’s repeated attempts, Citi continues to pursue Plaintiff for an
                                6
                                            invalid debt causing Plaintiff to suffer.
                                7
                                    93. As a direct and proximate result of Citi’s willful action and inaction, Plaintiff
                                8
                                            has suffered actual damages, including, but not limited to, reviewing credit
                                9
                                            reports, preparing and mailing dispute letters, attorneys’ fees, loss of credit, loss
                               10
                                            of ability to purchase and benefit from credit, increased costs for credit, mental
                               11
                                            and emotional pain and anguish, and humiliation and embarrassment of credit
                               12
KAZEROUNI LAW GROUP, APC




                                            denials.
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                    94. Plaintiff has further spent countless hours and suffered pecuniary loss in
                               14
                                            attempting to correct Citi’s inaccurate and derogatory information, without
                               15
                                            success.
                               16
                                    95. Based upon the discussion above, Plaintiff contends that punitive damages are
                               17
                                            available to Plaintiff.
                               18
                                    96. By intentionally reporting continuing obligations, Citi acted in conscious
                               19
                                            disregard for Plaintiff’s rights.
                               20
                                    97. To report an ongoing obligation despite the fraudulent nature of these accounts
                               21
                                            shows that Citi took action involving an unjustifiably high risk of harm that was
                               22
                                            either known or so obvious that it should be known.
                               23
                                    98. Since these efforts were unsuccessful, Plaintiff was required to bring this action
                               24
                                            to finally resolve Plaintiff’s remaining disputes.
                               25
                                    ///
                               26
                                    ///
                               27
                                    ///
                               28
                                          Case #                              11 of 16                   Nguyen v. Citibank, N.A.
                                                                          COMPLAINT
                                         Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 13 of 17


                                1                      CAUSES OF ACTION CLAIMED BY PLAINTIFF
                                2                                        COUNT I
                                3
                                      VIOLATION OF THE CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES
                                4
                                                                            ACT
                                5
                                                          CAL. CIV. CODE § 1785.1, ET SEQ.
                                6
                                                                      [AGAINST CITI]
                                7
                                    99. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                8
                                        as though fully stated herein.
                                9
                                    100. The foregoing acts and omissions constitute numerous and multiple violations
                               10
                                        of the California Consumer Credit Reporting Agencies Act.
                               11
                                    101. In the regular course of its business operations, Citi routinely furnishes
                               12
KAZEROUNI LAW GROUP, APC




                                        information to credit reporting agencies pertaining to transactions between Citi
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                        and Citi’ consumers, so as to provide information to a consumer’s credit
                               14
                                        worthiness, credit standing and credit capacity.
                               15
                                    102. Because Citi is a partnership, corporation, association, or other entity, and are
                               16
                                        therefore each a “person” as that term is defined by Cal. Civ. Code § 1785.3(j),
                               17
                                        Citi is and always was obligated to not furnish information on a specific
                               18
                                        transaction or experience to any consumer credit reporting agency if the person
                               19
                                        knows or should have known that the information is incomplete or inaccurate,
                               20
                                        as required by Cal. Civ. Code § 1785.25(a).
                               21
                                    103. Since Citi received all documents required to determine the inaccuracy of Citi’
                               22
                                        reporting, Citi should have known to update said reporting.
                               23
                                    104. Citi also should have determined that Citi’ reporting was inaccurate through
                               24
                                        review of their own account notes and records; and, as a result of the
                               25
                                        information provided with Plaintiff’s disputes.
                               26

                               27
                               28
                                      Case #                             12 of 16                  Nguyen v. Citibank, N.A.
                                                                     COMPLAINT
                                         Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 14 of 17


                                1
                                                                         COUNT II
                                2
                                       VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                                3
                                                       Cal. Civ. Code §§ 1788-1788.32 (RFDCPA)
                                4
                                                                      [AGAINST CITI]
                                5
                                    105. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                6
                                        as though fully stated herein.
                                7
                                    106. The foregoing acts and omissions constitute numerous and multiple violations
                                8
                                        of the RFDCPA.
                                9
                                    107. As a result of each and every violation of the RFDCPA, Plaintiff is entitled to
                               10
                                        any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory damages
                               11
                                        for a knowing or willful violation in the amount up to $1,000.00 pursuant to
                               12
KAZEROUNI LAW GROUP, APC




                                        Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                        to Cal. Civ. Code § 1788.30(c) from Citi.
                               14
                                                                         COUNT III
                               15
                                                  VIOLATIONS OF CALIFORNIA’S IDENTITY THEFT ACT
                               16
                                                            CAL. CIV. CODE § 1798.92-1798.97
                               17
                                                                      [AGAINST CITI]
                               18
                                    108. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                               19
                                        as though fully stated herein.
                               20
                                    109. The foregoing acts and omissions constitute numerous and multiple violations
                               21
                                        of the Cal. Civ. Code § 1798.92, including but not limited to each and every
                               22
                                        one of the above-cited provisions of Cal. Civ. Code § 1798.92.
                               23
                                    110. As a result of each and every violation of Cal. Civ. Code § 1798.92, Plaintiff is
                               24
                                        entitled to any actual damages pursuant to Cal. Civ. Code § 1798.93(c)(5); a
                               25
                                        civil penalty in an amount up to $30,000.00 pursuant to Cal. Civ. Code §
                               26
                                        1798.93(c)(6); costs pursuant to Cal. Civ. Code § 1798.93(c)(5), attorney’s fees
                               27
                                        and costs pursuant to Cal. Civ. Code § 1798.93(c)(5) and any equitable relief
                               28
                                      Case #                             13 of 16                  Nguyen v. Citibank, N.A.
                                                                     COMPLAINT
                                         Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 15 of 17


                                1
                                         the Court deems appropriate pursuant to Cal. Civ. Code § 1798.93(c)(5).
                                2
                                                                           COUNT IV
                                3
                                                                          NEGLIGENCE
                                4
                                                                        [AGAINST CITI]
                                5
                                    111. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                6
                                         as though fully stated herein.
                                7
                                    112. Plaintiff believes and thereon allege that Citi owed various duties to Plaintiff
                                8
                                         pursuant to the RFDCPA; CITA; CCCRAA.
                                9
                                    113. Specifically, Citi owed a duty to Plaintiff with regard to its manner of debt
                               10
                                         collection practices and credit reporting.
                               11
                                    114. Citi breached Citi’ duties by engaging in the acts described herein each in
                               12
KAZEROUNI LAW GROUP, APC




                                         violation of the statutes at issue herein.
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                    115. Plaintiff asserts that Citi is the actual and legal cause of Plaintiff’s injuries.
                               14
                                    116. Plaintiff believes and thereon alleges that as a proximate result of Citi’
                               15
                                         negligence, Plaintiff has suffered severe emotional distress.
                               16
                                    117. Due to the egregious violations alleged herein, Plaintiff asserts that Citi
                               17
                                         breached Citi’ duties in an oppressive, malicious, despicable, gross and
                               18
                                         wantonly negligent manner.
                               19
                                    118. As such, said conduct establishes Citi’ conscious disregard for Plaintiff’s rights
                               20
                                         and entitles Plaintiff to recover punitive damages from Citi.
                               21
                                                                     PRAYER FOR RELIEF
                               22
                                    WHEREFORE, Plaintiff prays that judgment be entered against each Defendant for:
                               23
                                          • An award of actual damages, in an amount to be determined at trial,
                               24
                                                pursuant to Cal. Civ. Code § 1788.30(a), against each named Defendant
                               25
                                                individually;
                               26
                                          • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code §
                               27
                                                1788.30(b), against each named Defendant individually;
                               28
                                       Case #                               14 of 16                   Nguyen v. Citibank, N.A.
                                                                        COMPLAINT
                                      Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 16 of 17


                                1
                                       • An award of costs of litigation and reasonable attorney’s fees, pursuant to
                                2
                                             Cal. Civ. Code § 1788.30(c), against each named Defendant individually;
                                3
                                       • An award of actual damages, in an amount to be determined at trial,
                                4
                                             pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against each named
                                5
                                             Defendant individually;
                                6
                                       • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                                7
                                             1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against each named
                                8
                                             Defendant individually;
                                9
                                       • General damages according to proof;
                               10
                                       • Special damages according to proof;
                               11
                                       • An award of punitive damages of $100-$5,000 per willful violation of Cal.
                               12
KAZEROUNI LAW GROUP, APC




                                             Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B);
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                                       • Punitive damages according to proof as to the CCCRAA; and, negligence
                               14
                                             claims;
                               15
                                       • General damages according to proof;
                               16
                                       • Special damages according to proof;
                               17
                                       • For equitable and injunctive relief pursuant to Cal. Civ. Code § 1785.31(b);
                               18
                                       • An award of actual damages, in an amount to be determined at trial,
                               19
                                             pursuant to Cal. Civ. Code § 1798.93(c)(5);
                               20
                                       • A civil penalty of $30,000 pursuant to Cal. Civ. Code § 1798.93(c)(6);
                               21
                                       • A declaration regarding Plaintiff’s lack of liability to the claimants
                               22
                                             pursuant Cal. Civ. Code §§ 1798.93(c)(1)-(2);
                               23
                                       • An injunction regarding claimants pursuant Cal. Civ. Code §
                               24
                                             1798.93(c)(3); and,
                               25
                                       • Any and all other relief the Court deems just and proper.
                               26

                               27
                               28
                                    Case #                                 15 of 16             Nguyen v. Citibank, N.A.
                                                                       COMPLAINT
                                         Case 2:19-cv-00265-JAM-EFB Document 1 Filed 02/11/19 Page 17 of 17


                                1
                                2
                                                                      TRIAL BY JURY
                                3
                                    119. Pursuant to the seventh amendment to the Constitution of the United States of
                                4
                                        America, Plaintiff is entitled to, and demands, a trial by jury.
                                5
                                6
                                    Dated: February 11, 2019                                     Respectfully submitted,
                                7
                                8
                                                                                    KAZEROUNI LAW GROUP, APC
                                9

                               10                                                     By: ___/s/ Matthew M. Loker___
                                                                                            MATTHEW M. LOKER, ESQ.
                               11                                                            ATTORNEY FOR PLAINTIFF
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                               14
                               15
                               16
                               17
                               18

                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26

                               27
                               28
                                      Case #                             16 of 16                  Nguyen v. Citibank, N.A.
                                                                     COMPLAINT
